            Case 3:16-cv-01165-JCS Document 185 Filed 10/20/20 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    TORI N. SUNDHEIM (CA Bar #294559)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    100 North Carson Street
     Carson City, NV 89701-4717
5    (775) 684-1219
     (775)684-1222
6    TSundheim@ag.nv.gov

7    Attorneys for Defendant-Intervenor State of Nevada

8
                               UNITED STATES DISTRICT COURT
9
                          NORTHERN DISTRICT OF CALIFORNIA
10
                                  SAN FRANCISCO DIVISION
11
     DESERT SURVIVORS; CENTER FOR                       Case No. 3:16-cv-01165-JCS
12   BIOLOGICAL DIVERSITY;
     WILDEARTH GUARDIANS; and
13   WESTERN WATERSHEDS PROJECT,
                                                        DEFENDANT-INTERVENOR’S
14               Plaintiffs,                            JOINDER TO DEFENDANTS’
                                                       OPPOSITION TO PLAINTIFFS’
15         v.                                         NOTICE OF RELATED CASES AND
                                                       ADMINISTRATIVE MOTION TO
16   UNITED STATES DEPARTMENT OF                        CONSIDER WHETHER CASES
     THE INTERIOR; and UNITED STATES                      SHOULD BE RELATED
17   FISH AND WILDLIFE SERVICE,

18               Defendants

19         and

20   STATE OF NEVADA, ex rel, the Nevada
     Department of Wildlife,
21
                 Defendant-Intervenors.
22

23
           The State of Nevada, by and through counsel, AARON D. FORD, Attorney General of
24
     the State of Nevada, and Deputy Attorney General, TORI N. SUNDHEIM, hereby join in
25
     Defendants’ Opposition to Plaintiffs’ Notice of Related Cases and Administrative Motion to
26
     Consider Whether Cases Should Be Related.
27

28



                                                 1
             Case 3:16-cv-01165-JCS Document 185 Filed 10/20/20 Page 2 of 2


1          DATED this **** , 2020.
2                                            AARON D. FORD
                                             Attorney General
3

4                                            By:   /s/ Tori N. Sundheim
                                                   TORI N. SUNDHEIM
5                                                    Deputy Attorney General
6                                                  Attorneys for Defendant-Intervenor State of
                                                   Nevada
7

8

9

10
                                  CERTIFICATE OF SERVICE
11
           I certify that I am an employee of the State of Nevada, Office of the Attorney General,
12
     and that on this ****, 2020, I served a true and correct copy of the foregoing ****, by
13
     U.S. District Court CM/ECF electronic service, which will send notification of such filing to
14
     the email addresses that are registered for this case.
15

16
                                                   /s/ Karen A. Easton
17

18

19

20

21

22

23

24

25

26

27

28



                                                   2
